Ladd, J.
i specific pertrartíenforce^1” ocies oTadop-r" tl0n' Conceding, without /deciding, that the execution of the alleged article of adoption was proven and the cause pending in equity, was it such a contract as may be specifically enforced? It was pointed out in Chehak v. Battles, 133 Iowa 107, that the right ox inheritance, as such, may be conferred upon a stranger in blood, only by pursuing the method prescribed by statute. Even though so defective in form or execution as not to comply with the requirements of the adoption statutes, the instrument may constitute a contract relating to property rights, which, because of complete performance on one side, will be specifically enforced by the courts. Such a ease was Chehak v. Battles, where a contract that the child should have all the “rights of inheritance by l§w” was enforced. And in Anderson v. Blakesly, 155 Iowa 430, though signed by the mayor of an incorporated town, and therefore held not to be in compliance with the adoption statutes, the promise of the adopting parents that the “child shall be the lawful heir of the aforesaid J. T. McColm and Lottie M. McColm” was enforced against the estate of the latter. In other words, the courts will not enforce specific performance of defective agreements to adopt, but will see to it that any agreement with respect to property rights fully performed on one side be enforced a,s to the other. The trouble with appellant’s case is that the article purporting to have been signed by the decedent contains no reference to property rights. All that she and her husband undertook was “to accept and adopt *161said child as their own child, as provided by the laws of Iowa. ’ ’
2‘ «ciesTcohsent by mayor of incorporatea town: validity. This did not become effective as an adoption, because of the articles’ being signed by the mayor of an incorporated town, instead of the clerk of courts, as then exacted by Section 3251 of the Code; and, as the instrument purports to confer no rights upon the child save as a consequence of her adoption, she is not entitled to specific performance. In other words, the courts will not enforce specific performance of an agreement to adopt. That can only be effected by compliance with the statutes of the state. All said in the article was concerning adoption, and cannot be construed to relate to property rights, save as the right of inheritance might result from such compliance with the adoption statutes as might establish a status such as would entitle the child to inherit as an adopted child. See Horner v. Maxwell, 171 Iowa 660; Riley v. McKinney, 167 Iowa 508. The article cannot be construed to promise any property or share thereof save through such adoption, and the court rightly denied claimant the right to share in the distribution of the estate.— Affirmed.
Evans, C. J., Gaynor and Salinger, JJ., concur.